Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 20, 2020

The Court of Appeals hereby passes the following order:

A21A0266. R. V. DRONAVALLI v. 21 14TH STREET ONE-THIRD, LLC et al.

      R. V. Dronavalli filed a breach of contract action against 21 14th Street One-
Third, LLC (“One-Third”) and Kiran Gupta. One-Third and Gupta answered,
counterclaimed, and filed a third-party complaint against 21 14th Street Two-Thirds,
LLC (“Two-Thirds”) and Shi Shailendra. One-Third then filed a motion to dismiss
and Gupta filed a motion for judgment on the pleadings. Two-Thirds and Shailendra
also filed a motion for judgment on the pleadings. Thereafter, the trial court granted
One-Third’s and Gupta’s motions. Dronavalli then filed this direct appeal. We,
however, lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.” In
a case involving multiple parties or multiple claims, a decision adjudicating fewer
than all the claims or the rights and liabilities of fewer than all the parties is not a
final judgment. Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989). For a party to obtain appellate review under such circumstances,
there must be either an express determination by the trial court that there is no just
reason for delay under OCGA § 9-11-54 (b) or compliance with the interlocutory
appeal requirements of OCGA § 5-6-34 (b). See id. Where neither code section is
followed, the appeal is premature and must be dismissed. Id.
      Here, the trial court specifically stated that it was not addressing the third-party
defendants’ motion and did not direct the entry of judgment under OCGA § 9-11-54
(b). Consequently, because the third-party defendants remain in the case, this action
remains pending in the trial court, and Dronavalli therefore was required to use the
interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the dismissal of its breach of contract claim.
See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906)
(1989). Dronavalli’s failure to do so deprives us of jurisdiction over this premature
direct appeal, which is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833
(471 SE2d 213) (1996).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/20/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.